Name: Commission Regulation (EEC) No 3714/90 of 19 December 1990 on transitional measures on trade in certain fishery products with the USSR after the unification of Germany
 Type: Regulation
 Subject Matter: fisheries;  political geography;  trade policy;  international security
 Date Published: nan

 No L 358/36 Official Journal of the European Communities 21 . 12. 90 COMMISSION REGULATION (EEC) No 3714/90 of 19 December 1990 on transitional measures on trade in certain fishery products with the USSR after the unification of Germany HAS ADOPTED THIS REGULATION Article 1 1 . Germany is hereby authorized to pay from national funds a refund on the export of freshwater fish to the USSR provided that the products originated in the former German Democratic Republic and are covered by the agreements concluded by the former German Democratic Republic with exporters before 3 October 1990 . 2. The authorization covers the supply of a total of 7 651 tonnes of freshwater fish during the period 3 October until 31 December 1990 . The maximum amount of the refund shall be DM 1 000 per tonne. Agreements not including precise undertakings as regards price and quantity shall not be taken into account. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3577/90 of 4 December 1990 introducing various measures concerning the implementation of the common fisheries policy in the former German Democratic Republic ('), and in particular Article 4 thereof, Whereas there has been a crisis on the freshwater fish market in the territory of the former German Democratic Republic for some months ; Whereas the former German Democratic Republic concluded, prior to the unification of Germany, agree ­ ments providing for the granting of refunds for supplies of 7 651 tonnes of freshwater fish to the USSR during the period 3 October to 31 December 1990 ; Whereas, in order to maintain the stability of the Community market, the implementation of these agree ­ ments should be ensured and, to this end, Germany should be authorized to pay an export refund for the products concerned from national funds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 3 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 December 1990 . For the Commission Manuel MARfN Vice-President (') OJ No L 353, 17. 12. 1990, p. 10 .